UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report January 30, 2013 (Date of earliest event reported) January 30, 2013 Landmark Bancorp, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-20878 43-1930755 (Commission File Number) (I.R.S. Employer Identification Number) 701 Poyntz Avenue, Manhattan, Kansas (Address of principal executive offices) (Zip Code) (785) 565-2000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations On January 30, 2013, Landmark Bancorp, Inc. (the “Company”) issued a press release announcing results for the quarter and year ended December 31, 2012. The press release is attached hereto as Exhibit 99.1. Item 8.01. Other Events The Company also announced in the press release that its Board of Directors approved a cash dividend of $0.19 per share.The cash dividend will be paid to all stockholders of record as of February 20, 2013 and payable on March 4, 2013.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release dated January 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LANDMARK BANCORP, INC. Dated: January 30, 2013 By: /s/ Mark A. Herpich Mark A. Herpich Vice President, Secretary, Treasurer and Chief Financial Officer 2
